Citation Nr: 1725660	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-08 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for a skin disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and/or as secondary to service-connected anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from June 1987 to April 1991.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

This matter was previously before the Board in January 2016 at which time it was remanded for additional development.  It is now returned to the Board. 

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a neck disability had its onset in service.

2.  Resolving all doubt in the Veteran's favor, a skin disability had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a neck disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for the establishment of service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claims of service connection for neck and skin disorders.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty during active service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Neck Disability

The Veteran asserts that he has a current neck disability that is manifested as a result of his period of active service.  In correspondence received in March 2017, the Veteran explained that while on a tour of duty in Saudi Arabia with B Company, 5-101st Aviation Regiment from January to March 1991, he sustained in injury in an incident involving the helicopter in which he was riding.  He explained that during this period, due to a delay, the helicopter in which he was riding attempted to take off simultaneously with another in close proximity.  This resulted in his helicopter undertaking evasive action, essentially being slammed to the ground.  As he was a door gunner positioned near the door and not strapped into a seat, he was thrown about, injuring his back and neck.  He added that because they were on a mission in the desert, he was unable to seek immediate treatment, but rather treated with over-the-counter pain medication.  He indicated that he had been having related neck symptoms ever since.

Lay statements from the Veteran's spouse and mother dated in February 2010 corroborate the Veteran's contentions reiterating that he had experienced neck pain ever since his return from active service.

VA outpatient treatment records dated from September 1994 show intermittent treatment for symptoms associated with a neck disability.

A VA examination report dated in July 2013 shows that the Veteran was diagnosed with a chronic neck strain, manifested by chronic tension and muscle spasm, that appeared to have started in 1994 or 1995.  The examiner opined that given the time of onset, it was not related to his active service.

A VA examination report dated in July 2016 shows that the VA examiner opined that the service treatment records did not support any event or injury or complaint of neck pain or a neck condition.  The examiner added that throughout the 1990's he was treated and diagnosed for non-traumatic neck pain or cervicalgia/myofascial pain that was chronic in nature, however, it was difficult to clearly support as an issue being incurred during service.  The examiner did concede seeing a note indicating by personal history that he woke up with neck pain during service.  The examiner concluded that there was no supporting documentation of this problem or any kind of treatment during service in the service treatment records.

In March 2017, the Veteran submitted a copy of his Individual Flight Record and Certification confirming that he had been assigned to B Company, 5-101st  Aviation Regiment from November 1990 to March 1991, and that his duty position was a door gunner.  The record also confirmed that the Veteran had 60.6 hours of total combat time.

A current neck disability has been established on VA examination.  There is no evidence that the Veteran complained of or was treated for a neck disorder during his active service.  That said, his service personnel records reflect that he was a combat Veteran and that he received the Combat Infantryman Badge reflecting combat service.  His service record establishes that as a door gunner, the type of injury described by the Veteran would have been consistent the circumstances of combat service on a helicopter.  His statements as to the onset of the disability were corroborated by his spouse and mother.  In light of the foregoing, the in-service incurrence criterion is met. 

The only remaining question is whether the Veteran's neck disorder is related to his active service.  The July 2013 and July 2016 VA examiners did not consider the Veteran's competent reports as to the onset and continuity of symptomatology since service, but rather relied on the absence of evidence in the service medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, the opinions may not be afforded probative value.

The Veteran has claimed that his neck disability began during his active service.  Observations regarding the dates of onset are capable of lay observation.  Moreover, if a Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  As indicated above, in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves, 682 F.3d at 988.  As such, the Veteran is competent to offer these statements, and the Board finds them credible.  When reviewing the Veteran's claims and the clinical evidence of record, the Board finds that the evidence is at the very least in equipoise.  Resolving all doubt in the Veteran's favor, the nexus element is satisfied, and service connection for a neck disability manifested by chronic neck strain is warranted.

Skin Disability

The Veteran asserts that he has a current skin disability that is manifested as a result of his period of active service.  In various correspondences, the Veteran contends that he has experienced a rash throughout his body ever since his period of active service.  

VA outpatient treatment records beginning in 1994 show treatment for various skin disorders, to include tinea cruris, dermatitis, and pruritus. 

In correspondence received in March 2011, the Veteran indicated that his skin disorder had been ongoing for more than 17 years, and that he would treat with over-the-counter medications and with visits with his family doctor as VA medical care facilities were not as proxemic to his location.

The July 2013 VA examination report shows that the Veteran was diagnosed with eczema.  The examiner indicated that the Veteran reported having developed rashes after he left the military around 1991.  The VA examiner asserted that private records had shown that it was in around 1995 when this condition was first documented.  The examine opined that the Veteran had eczema, which is a condition with a clear and definable etiology that is a hypersensitivity reaction of the skin, usually triggered by xerosis (dryness).  It was often genetically predisposed in certain individuals, and secondarily triggered by certain exposures.  The first documentation of this occurring was noted to be in 1995.  The Veteran was said to agree with this onset date, and therefore it was not due to active service.

The July 2016 VA examination report shows diagnoses of chronic eczema, tinea cruris, and left knee lichenification.  The VA examiner indicated that there was no documentation in the service treatment records of various skin problems that were reported during the 1990's including both dermatitis and tinea cruris.  Based on the service treatment records, the skin disorder was not incurred in service.  Since dermatitis/eczema is a chronic, pruritic, inflammatory skin condition and there is documentation of skin eruptions in some of the same areas, as well as evidence of lichenification in the left knee region, it was likely he had this condition for some time, and could have been exacerbating during his service time, if not before service.  The diagnosis and treatment did not appear to have ever addressed the chronic nature of this condition.  It was difficult to ascertain any flare ups without supporting evidence in the service treatment records.  However, by looking at the military treatment records and his examination with history, he likely had a dermatitis/eczematous condition with acute flare ups and some areas of chronicity such as the left knee where he had lichenification.  Thus, by examination he likely did have this chronic skin condition, however, the examiner was unable to find any identification of this in the service treatment records.

A current skin disability has been established on VA examination.  There is no evidence that the Veteran complained of or was treated for a skin disorder during his active service.  That said, the VA examiner in July 2016 conceded that it was likely he had this condition for some time, and could have been exacerbating during his service time, if not before service.  As his service personnel records reflect that he was a combat Veteran with a tour of duty in the desert, the Board accepts the Veteran's contentions as sufficient proof of service incurrence of a skin disorder that was said to usually be triggered by xerosis (dryness).

The only remaining question is whether the Veteran's skin disability is related to his active service.  The July 2013 and July 2016 VA examiners clearly did not consider the Veteran's competent reports as to the onset and continuity of symptomatology since service, but rather relied on the absence of evidence in the service medical records to provide a negative opinion.  See Dalton, 21 Vet. App. at 23.  As such, the opinions may not be afforded probative value.

The Veteran has claimed that his skin disability began during his active service.  Observations regarding the dates of onset are capable of lay observation.  As the Veteran has asserted that his condition was manifested during combat service, and as the Veteran is competent to offer these statements, and the Board finds them credible.  When reviewing the Veteran's claims and the clinical evidence of record, the Board finds that the evidence is at the very least in equipoise.  Resolving all doubt in the Veteran's favor, the nexus element is satisfied, and service connection for a skin disability manifested by chronic eczema, tinea cruris, and left knee lichenification is warranted.


ORDER

Service connection for a neck disability manifested by chronic neck strain is granted.

Service connection for a skin disability manifested by chronic eczema, tinea cruris, and left knee lichenification is granted.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


